Citation Nr: 0301970	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-03 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed with 
respect to the denial of entitlement to nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel




INTRODUCTION

The appellant had active military service from February 1944 
to July 1945 with the recognized guerrillas of the Philippine 
Commonwealth Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that the appellant had not filed a 
timely notice of disagreement (NOD) to the prior denial of 
his claim for nonservice-connected pension benefits. 


FINDINGS OF FACT

1.  On November 19, 1999, the appellant was informed that his 
claim for nonservice-connected pension benefits was denied.  
He was advised of his appellate rights.

2.  On October 23, 2001, the RO received the appellant's NOD.


CONCLUSION OF LAW

A timely notice of disagreement (NOD) as to the denial of 
nonservice-connected pension benefits was not filed, and the 
Board lacks jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7105(a), 7105(b), 7105(c), and 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.300, and 20.302(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002), was signed into law in November 2000.  The 
VCAA, among other things, eliminated the well-grounded-claim 
requirement and amended VA's duty to notify claimants and 
their representatives of any information or evidence 
necessary to substantiate their claims.  See generally VCAA 
§§ 3, 4, 7.  However, during the drafting of the VCAA, 
Congress observed that it is important to balance the duty to 
assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.). 

On November 19, 1999, the appellant was advised by the RO 
that his claim for nonservice-connected pension benefits was 
denied based on lack of qualifying military service.  The 
notification letter indicates that he was provided VA Form 
4107, which contains his appellate rights.  This form advised 
the appellant of the need to file a NOD within one year.  
This must be done to begin the appeal process.  38 C.F.R. 
§§ 20.200, 20.201, 20.300, 20.302(a).  An appeal consists of 
a timely filed NOD and, after a Statement of the Case has 
been issued, a timely and properly completed VA Form 9 or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202.  When a NOD is not filed within one year, 
a decision becomes final.  38 U.S.C.A. § 7105(c).

On October 23, 2001, the RO received the appellant's NOD to 
the November 1999 denial.  In the NOD, the appellant 
acknowledges that he did not file the NOD in accordance with 
the instructions given him on his appellate rights.  He 
stated that the person who assisted him in filing his claim 
died in 2000.  In November 2001, the RO advised him that his 
NOD could not be accepted since it was not timely filed, and 
the appellant appealed that determination.  See 38 C.F.R. 
§§ 19.33, 19.34.  In his substantive appeal, the appellant 
asks that his NOD be accepted because he has difficulty 
understanding the English language and could not find someone 
to assist him with his prior claim.  

No correspondence was received from the appellant within one 
year of the denial of nonservice-connected pension benefits.  
As indicated above, he was properly provided notice of his 
appellate rights, and he in fact admits that his NOD was not 
filed in accordance with the instructions he was provided.  
The fact that the appellant may have limited education or 
difficulty with the English language does not excuse his 
failure to file a NOD.  In his substantive appeal, he alleges 
lack of assistance with the claims process, but a March 1999 
letter informed him that VA would help him, free of charge.  
It must also be noted that he was able to complete, or find 
someone to help him complete, the documents necessary to 
perfect this appeal, including presentation of a reasoned 
substantive appeal.  Also, a NOD is not a difficult document 
to prepare; all he had to do was submit a statement 
indicating that he disagreed with the RO's denial of his 
claim.

Absent a timely NOD, an appeal was not initiated on the 
denial of the claim for nonservice-connected pension 
benefits, and the Board is without jurisdiction to adjudicate 
the claim.  As the RO advised the appellant, he can re-file 
this claim at any time based on the submission of new and 
material evidence.




ORDER

Having found that a timely notice of disagreement (NOD) was 
not filed with respect to the denial of entitlement to 
nonservice-connected pension benefits, the appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

